THIRD AMENDMENT
TO THE
2000 STOCK OPTION PLAN
OF
COUNTRYWIDE CREDIT INDUSTRIES, INC.

      WHEREAS, Countrywide Credit Industries, Inc. (the "Company") established
the Countrywide Credit Industries, Inc. 2000 Stock Option Plan (the "Plan")
effective July 12, 2000; and

      WHEREAS, the Company desires to amend the Plan to provide for the grant of
stock options to non-employee directors of affiliated companies of the Company;

      NOW THEREFORE, the Plan shall be amended as follows effective June 19,
2001:


 1. Section 4, entitled “Persons Eligible Under Plan,” shall have the first
    sentence of the paragraph deleted in its entirety and a new first sentence
    inserted in its place to read as follows:
    
    “Any employee of the Company or a Subsidiary, or any nonemployee director of
    an affiliated company (“Nonemployee Affiliate Director”), designated by the
    Committee as eligible to receive Options subject to the conditions set forth
    herein shall be eligible to receive a grant of an Option under this Plan (an
    “Eligible Person”).”
    
    
 2. Section 6.5, entitled “Termination of Employment or Service” shall have the
    introductory language to this Section deleted in its entirety and new
    introductory language inserted in its place as follows:
    
    “Unless otherwise provided in an Option Document, an Option shall terminate
    upon or following an Optionee’s termination of employment with the Company
    and its Subsidiaries, service as an Nonemployee Affiliate Director, and
    service as a Nonemployee director of the Company and its Subsidiaries as
    follows:"
    
    
 3. Section 6.5 is further amended with respect to subparagraphs (a), (b), (c),
    (d) and (e) by inserting the language “or Nonemployee Affiliate Director”
    immediately following the term “Nonemployee Director” in every case.
    

      IN WITNESS WHEREOF, the Company has caused this Second Amendment to be
executed by its duly authorized officer this 19th day of June 2001.


                                                                              
                             Countrywide Credit Industries, Inc.      
                                                                              
                            By:                                              
                                                                  
              Anne McCallion                                             
                         Managing Director,                                 
                                     Chief Administrative Officer        
Attest:                                                              Jordan
Dorchuck Assistant Secretary